DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2021 has been entered.
Response to Amendment
This is a non-final office action in response to Applicant's remarks and amendments filed on 8/10/2021.  Claims 26, 38, 42 and 43 are currently amended.  Claims 1-25 and 36 are cancelled.  Claims 26-35 and 37-46 are pending review in this action.
The 35 U.S.C. 102 and 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Response to Arguments
Applicant's arguments filed 8/10/2021 have been fully considered but they are not persuasive.  Applicant argues, pertaining claims 1, 38 and 43, that Ichikawa fails to disclose: (1) the battery module further comprises a housing having a first face and a second face different than the first face, wherein the carrier is configured to be disposed in the housing; and (2) wherein in an installed state within the housing, the first portion corresponds with the first face of the housing and the second portion corresponds with the second face of the housing.  
Pertaining (1) Ichikawa teaches the battery module is designed to supply power to an electric motor [par. 0039].  Thus, enclosing the entire battery module including the plurality of batteries and the carrier in a battery housing in order to protect the batteries and the electrical components from moisture, dust, and external impact is well-known in the art.  
Pertaining (2), as can be seen in Fig. 1 of Ichikawa, the first portion of the carrier is configured to be parallel to the top face of a battery housing that would cover the batteries from the above and the second portion of the carrier is configured to be parallel to the side face of the battery housing that would cover the batteries from the side.  Thus, under broadest reasonable interpretation, it can be understood that when the carrier of Ichikawa is in an installed state within the housing, the first portion would correspond with the first face of the housing and the second portion would correspond with the second face of the housing.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 26-46 is/are rejected under 35 U.S.C. 103 over Ichikawa (US 2014/0212732 A1). 
Regarding Claim 26-27 and 29, Ichikawa discloses a battery module (power source module 10) [Fig. 1], comprising:
1) configured to receive electrical components wherein the carrier is electrically insulative (implicit characteristic) and comprises a first portion (case 5) configured to receive a first plurality of electrical components (bus bars 3), a second portion (press pieces 56A,B) configured to receive a second plurality of electrical components (conductors 41-4n), and a flexible region (hinges 57A,B) configured to enable the first portion to turn relative to the second portion, the flexible region comprises a hinge, wherein the first portion, the second portion, and the flexible region are integrally formed with one another [pars. 0039-48; Figs. 1-4].
(1) Ichikawa fails to explicitly disclose the battery module further comprises a housing having a first face and a second face different than the first face, wherein the carrier is configured to be disposed in the housing.  However, Ichikawa teaches the battery module is designed to supply power to an electric motor [par. 0039].  Thus, enclosing the entire battery module including the plurality of batteries and the carrier in a battery housing in order to protect the batteries and the electrical components from moisture, dust, and external impact is well-known in the art.  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified the battery module of Ichikawa to have further included a housing having a first face and a second face different than the first face, wherein the carrier is configured to be disposed in the housing in order to protect the batteries and the electrical components from moisture, dust, external impact, etc.
(2) Ichikawa fails to explicitly disclose wherein in an installed state within the housing, the first portion corresponds with the first face of the housing and the second portion corresponds with the second face of the housing.  However, as can be seen in Fig. 1 of Ichikawa, the first portion of the carrier is configured to be parallel to the top face of a battery housing that would cover the batteries from the above and the second portion of the carrier is configured to be parallel to the side face of the battery housing that would cover the batteries from the side.  Thus, under broadest reasonable interpretation, it can be understood that when the carrier of Ichikawa is in an installed state within the housing, the first 
Regarding Claim 28, Ichikawa fails to discloses wherein the flexible region comprises a hinge having a pivot pin to which the first portion and the second portion of the carrier are rotatably coupled.  However, providing the hinges as a separate component having a pivot pin to which the first portion and the second portion of the carrier are rotatably coupled is an obvious alternative and a well-known manner of connecting two components together to allow rotation about the flexible region (e.g., doors).  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have modified the hinge of Ichikawa to have comprised a hinge having a pivot pin to which the first portion and the second portion of the carrier are rotatably coupled.
Regarding Claim 30, Ichikawa discloses wherein the first plurality of electrical components and the second plurality of electrical components are affixed to the carrier such that, after the first portion is turned relative to the second portion, the first plurality of electrical components interfaces with a first plurality of connected components (i.e., electrodes 22,23) of the battery module and the second plurality of electrical components interfaces with a second plurality of connected components (i.e., the bus bars) of the battery module [pars. 0041-44; Figs. 1-4].
Regarding Claim 31, Ichikawa discloses wherein the carrier comprises a plurality of integral guide extensions configured to receive the first plurality of electrical components (i.e., lock parts 59), the second plurality of electrical components (i.e., projection 58) [pars. 0049-51; Fig. 4].
Regarding Claim 32, Ichikawa discloses wherein the carrier comprises one or more openings (electrode insertion holes 3a) through which the first plurality of connected components extend [pars. 0042-43; Figs. 1-4].
Regarding Claim 33, Ichikawa discloses further a stack of electrochemical cells (battery assembly 2 comprising batteries 20), wherein each electrochemical cell of the stack comprises at least one 22,23) configured to interface with the first plurality of electrical components [pars. 0042-43; Fig. 1].
Regarding Claim 34, Ichikawa discloses further a printed circuit board (flexible flat cable) electrically coupled with the first plurality of electrical components [par. 0042; Fig. 4].
Regarding Claim 35, Ichikawa fails to explicitly teach further at least one battery module terminal electrically coupled with the first plurality of electrical components, the second plurality of electrical components, or both.  However, Ichikawa teaches the battery module is designed to supply power to an electric motor [par. 0039].  An ordinary skilled artisan would readily appreciate the battery module of Ichikawa comprises at least one battery module terminal electrically coupled with the first plurality of electrical components, the second plurality of electrical components, or both.
Regarding Claim 37, Ichikawa discloses wherein the flexible region comprises an angled cut-out or a groove of the carrier between the first portion and the second portion, and wherein the angled cut-out or groove is configured to enable the first portion to turn relative to the second portion (i.e., the hinges are thinly plate-shaped relative to the pressing piece) [pars. 0048-49; Fig. 4].
Regarding Claim 38, Ichikawa discloses an electrically insulative (implicit characteristic) carrier (bus bar module 1) of a battery module (power source module 10) [Fig. 1], comprising:
a first portion (case 5) configured to receive a first plurality of electrical connectors (bus bars 3);
a second portion (press pieces 56A,B) configured to receive a second plurality of electrical connectors (conductors 41-4n); and
a hinge portion 57A,B separating the first portion from the second portion, wherein the hinge portion is configured to enable the first portion to rotate relative to the second portion between an angled orientation and a planar orientation [pars. 0039-48; Figs. 1-4].
(1) Ichikawa fails to explicitly disclose the battery module further comprises a housing having a first face and a second face different than the first face, wherein the carrier is configured to be disposed 
(2) Ichikawa fails to disclose wherein, in an angled orientation within the housing of the battery module, the first portion is configured to correspond with the first face of the housing of the battery module and the second portion is configured to correspond with the second face of the housing being different than the first face of the housing, and wherein the first portion and second portion are arranged in substantially the same plane prior to installation within a housing of the battery module.  However, as can be seen in Fig. 1 of Ichikawa, the first portion of the carrier is configured to be parallel to the top face of a battery housing that would cover the batteries from the above and the second portion of the carrier is configured to be parallel to the side face of the battery housing that would cover the batteries from the side.  Thus, under broadest reasonable interpretation, it can be understood that in an angled orientation within the housing of the battery module, the first portion would be configured to correspond with the first face of the housing of the battery module and the second portion would be configured to correspond with the second face of the housing being different than the first face of the housing.  Moreover, providing the first portion and the second portion to be arranged in substantially the same plane prior to installation within the housing of the battery module is an obvious modification that is a mere rearrangement of parts that is an obvious modification well-within the purview of an ordinary skilled artisan.  For example, if the second portion (i.e., the press pieces 56A,B), as shown in Fig. o, it would be substantially be in the same plane as the first portion prior to installation.  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified the battery module of Ichikawa to have modified the second portion of the carrier wherein the first portion and second portion are arranged in substantially the same plane prior to installation within a housing of the battery module as a mere rearrangement of parts that is an obvious modification well-within the purview of an ordinary skilled artisan [MPEP 2144.04(VI(C)].

Regarding Claim 39, Ichikawa discloses wherein the first portion, the second portion, and the hinge portion are one integral structure [par. 0048; Fig. 4].
Regarding Claim 40, Ichikawa discloses wherein the hinge portion comprises a groove or an angled cut-out (i.e., the hinges are thinly plate-shaped relative to the pressing piece) [pars. 0048-49; Fig. 4].
Regarding Claim 41, Ichikawa discloses wherein the angled cut out, wherein the angled cut-out comprises an obtuse angle (i.e., ~180o).
Regarding Claim 42, Ichikawa discloses further integral guide extensions configured to receive the first plurality of electrical connectors, the second plurality of electrical connectors, or both, wherein the integral guide extensions are positioned such that the first plurality of electrical connectors and/or the second plurality of electrical connectors, when received by the integral guide extensions, are aligned with corresponding electrical components of the battery module [pars. 0041-44,0049-51; Figs. 1-4].
Regarding Claim 43, Ichikawa discloses a method of manufacturing a battery module (power source module 10) [Fig. 1], comprising:
disposing a first plurality of electrical connectors (bus bars 3) on a first portion (case 5) of a carrier of the battery module;
41-4n) on a second portion (press pieces 56A,B) of the carrier, wherein the second portion of the carrier is joined to the first portion of the carrier by a flexible region (hinges 57A,B) of the carrier; and
turning the first portion of the carrier relative to the second portion of the carrier about the flexible region and contacting the first plurality of electrical connectors with terminals (electrodes 22,23) of electrochemical cells of the battery module [pars. 0039-48; Figs. 1-4].
(1) Ichikawa fails to explicitly disclose the battery module further comprises a housing having a first face and a second face.  However, Ichikawa teaches the battery module is designed to supply power to an electric motor [par. 0039].  Thus, enclosing the entire battery module including the plurality of batteries and the carrier in a battery housing in order to protect the batteries and the electrical components from moisture, dust, external impact, etc. is well-known in the art.  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified the battery module of Ichikawa to have further included a housing having a first face and a second face different than the first face, wherein the carrier is configured to be disposed in the housing in order to protect the batteries and the electrical components from moisture, dust, external impact, etc.
(2) Ichikawa fails to explicitly disclose that the turning step results in a configuration such that the first portion corresponds with the first face of the housing and the second portion corresponds with the second face of the housing.  However, as can be seen in Fig. 1 of Ichikawa, the first portion of the carrier is configured to be parallel to the top face of a battery housing that would cover the batteries from the above and the second portion of the carrier is configured to be parallel to the side face of the battery housing that would cover the batteries from the side.  Thus, under broadest reasonable interpretation, it can be understood that when the first portion and the second portion of Ichikawa’s 
Regarding Claim 44, Ichikawa discloses further coupling the second plurality of electrical connectors with electrical components (i.e., electrodes 22,23 via bus bars) of the battery module.
Regarding Claim 45, Ichikawa discloses further turning the first portion of the carrier relative to the second portion of the carrier about the flexible edge such that the first portion is substantially perpendicular with the second portion (i.e., the base of casing 5 onto which bus bars are placed are perpendicular to the pressing piece) [Fig. 4].
Regarding Claim 46, Ichikawa discloses wherein the first plurality of electrical components is different from the second plurality of electrical components [pars. 0039-48; Figs. 1-4].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724